 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   BILL KECK,                                         Case No. 1:19-cv-00910-JDP

10                  Plaintiff,
                                                        ORDER TO SHOW CAUSE WHY THIS
11          v.                                          CASE SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO PROSECUTE AND FAILURE
12   S. BATRA,
                                                        TO COMPLY WITH A COURT ORDER
13                  Defendant.
                                                        THIRTY-DAY DEADLINE
14

15         Plaintiff Bill Keck is a civil detainee proceeding without counsel and without

16   prepayment of fees in this civil rights action brought under 42 U.S.C. § 1983. Plaintiff’s

17   complaint was screened on December 2, 2019, and plaintiff was ordered to respond within

18   thirty days. ECF No. 8. Plaintiff, however, has filed neither a response to the screening order

19   nor a first amended complaint.

20          To manage our docket effectively, we impose deadlines and require litigants to meet

21   those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court may

22   dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon Pres.

23   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our

24   sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at

25   least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has

26   a duty to administer justice expeditiously and avoid needless burden for the parties. See

27   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

28         We will give plaintiff the opportunity to explain why the court should not dismiss his


                                                    1
 1    case for failure to prosecute. Plaintiff’s failure to respond to this order will constitute another

 2    failure to comply with a court order and will result in dismissal of this case. Accordingly,

 3    plaintiff must show cause within thirty days of the date of entry of this order why the court

 4    should not dismiss his case for failure to prosecute.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      April 4, 2020
 8                                                        UNITED STATES MAGISTRATE JUDGE
 9

10    No. 205.
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
